United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2136
                                   ___________

United States of America,               *
                                        *
             Appellee,                  *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Northern District of Iowa.
ZoAnn Brown,                            *
                                        *     [UNPUBLISHED]
             Appellant.                 *
                                   ___________

                             Submitted: January 2, 2008
                                 Filed: February 4, 2008
                                 ___________

Before MURPHY, SMITH, and SHEPHERD, Circuit Judges.
                            ___________

PER CURIAM.

       ZoAnn Brown appeals the 292-month prison sentence the district court1
imposed after she pleaded guilty to possessing with intent to distribute 500 grams or
more of a methamphetamine mixture containing 50 grams or more of actual
methamphetamine, in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A). In a brief filed
under Anders v. California, 386 U.S. 738 (1967), Brown’s counsel seeks permission
to withdraw.



      1
        The Honorable Mark W. Bennett, United States District Judge for the Northern
District of Iowa.
       We conclude that Brown’s within-Guidelines-range sentence is not
unreasonable because nothing in the record indicates the court overlooked a relevant
factor, gave significant weight to an improper factor, or, in weighing the appropriate
factors, made a clear error of judgment. See Rita v. United States, 127 S. Ct. 2456,
2462-68 (2007) (appellate presumption of reasonableness); United States v. Haack,
403 F.3d 997, 1003-04 (8th Cir. 2005) (reasonableness factors).

       After reviewing the record independently under Penson v. Ohio, 488 U.S. 75,
80 (1988), we find no nonfrivolous issues. Accordingly, we grant counsel leave to
withdraw, conditioned on counsel informing appellant about the procedures for filing
a petition for rehearing for certiorari, and we affirm the district court’s judgment.
                        ______________________________




                                         -2-